Exhibit 10.1 CREDIT AND SECURITY AGREEMENT between HANCOCK BANK , a Mississippi state chartered bank, “ Lender ” and UNILENS CORP. USA , a Delaware corporation UNILENS VISION SCIENCES INC. , a Delaware corporation (collectively the “ Borrower ”) UNILENS VISION INC. , a Delaware corporation (the “ Guarantor ”) Dated as of May 17, 2012 TABLE OF CONTENTS Page No. 1 GENERAL DEFINITIONS . 3 1.1 General Terms. 3 1.2 Other Terms. 9 2 REVOLVING CREDIT FACILITY . 9 2.1 Revolving Credit Facility; Maximum Amount; Use of Proceeds; Advance Period. 9 2.2 R evolving Line of Credit Note. 9 2.3 Borrowing Base. 9 2.4 B orrowing Base Certificate. 10 2.5 Other Limitations. 10 3 TERM LOAN AND MERCHANT LOAN . 10 3.1 Term Loan; Maximum Amount; Use of Proceeds. 10 3.2 Term Note. 10 3.3 Merchant Loan. 10 4 CONDITIONS PRECEDENT . 10 4.1 Conditions Precedent to Advances. 10 5 FEES . 12 5.1 Fees. 12 6 DEFAULT RATE; MAXIMUM RATE; OTHER PAYMENT TERMS . 12 6.1 Default Rate. 12 6.2 Maximum Interest Rate. 12 6.3 Payments. 12 6.4 Costs, Fees and Expenses. 12 6.5 Mandatory Prepayment. 13 6.6 Collections; Lender’s Right to Notify Account Debtors. 13 6.7 Late Charge. 1 3 7 COLLATERAL: GENERAL TERMS
